DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species. The species are as follows:
Specie A: (Fig. 1) pulsing circuit with output stage.
Specie B: (Fig. 3) pulser stage without freewheeling and blocking diodes.
Specie C:  (Fig. 5) pulsing circuit with compensation circuit with compensation diode and capacitance 
Specie D: (Fig. 7) pulsing circuit with an additional pulser circuit.
Specie E: (Fig. 9) pulsing circuit with compensation circuit comprising a high voltage pulsing circuit.
Specie F: (Fig. 12) pulsing circuit with compensation circuit comprising a high voltage switches.
Specie G: (Fig. 13) pulsing circuit with compensation circuit comprising a high voltage switches having corresponding snubber circuit.
Specie H: (Fig. 14) pulsing circuit with compensation circuit comprising a bias compensation inductor.
Specie J: (Fig. 19) pulsing circuit with a recovery circuit.
Specie K: (Fig. 20) pulsing circuit with a recovery circuit and a plurality of high voltage switches.
Specie L: (Fig. 21) pulsing circuit with a recovery circuit and a plurality of snubber circuits.
Specie M: (Fig. 22) pulsing circuit with a compensation circuit not utilizing a diode to minimize voltage droop of the compensation capacitor.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  That is, Specie A: Drawn to pulsing circuit with output stage; Specie B: Drawn to pulser stage without freewheeling and blocking diodes ; Specie C:  Drawn to pulsing circuit with compensation circuit with compensation diode and capacitance ; Specie D: Drawn to pulsing circuit with an additional pulser circuit; Specie E: Drawn to pulsing circuit with compensation circuit comprising a high voltage pulsing circuit; Specie F: Drawn to pulsing circuit with compensation circuit comprising a high voltage switches; Specie G: Drawn to pulsing circuit with compensation circuit comprising a high voltage switches having corresponding snubber circuit; Specie H: Drawn to pulsing circuit with compensation circuit comprising a bias compensation inductor; Specie J: Drawn to pulsing circuit with a recovery circuit; Specie K: Drawn to pulsing circuit with a recovery circuit and a plurality of high voltage switches; Specie L: Drawn to pulsing circuit with a recovery circuit and a plurality of snubber circuits; Specie M: Drawn to pulsing circuit with a compensation circuit not utilizing a diode to minimize voltage droop of the compensation capacitor.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species of patentably indistinct species require a different field of search (e.g., searching different class/subclasses, electronic resources, employing different search strategies, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844